Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 27, 2006                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

  129133                                                                                                Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
  DOROTHY JONES, as Personal                                                                            Robert P. Young, Jr.
  Representative of the Estate of                                                                       Stephen J. Markman,
                                                                                                                       Justices
  DENISE MICHELLE JONES, 

  Deceased, 

               Plaintiff-Appellant, 

  v        	                                                         SC: 129133     

                                                                     COA: 250616      

                                                                     Wayne CC: 01-143011-NI

  AARON REYNOLDS, MUSTAPHA 

  ATAT, a/k/a CRAZY MOE MUSTAPHA, 

  a/k/a MOE ATAT, and MARSHA

  DESIREE HUMPHREY, 

              Defendants,
  and
  CITY OF LINCOLN PARK, WILLIAM

  KISH III, JOSEPH LAVIS, DOUGLAS

  MUNCY, and MOHAMED NASSER, 

               Defendants-Appellees.
  _________________________________________/

        On order of the Court, the application for leave to appeal the April 7, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 27, 2006                   _________________________________________
           l0221                                                                Clerk